Citation Nr: 0012799	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected vitiligo, currently evaluated as 30 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had honorable active service from June 1966 to 
June 1969.  He also is show to have had service from August 
1970 to April 1973 from which he received an other than 
honorable discharge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the RO.  



FINDING OF FACT

The veteran's claim that he currently suffers from PTSD due 
to service is plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves a question of medical 
causation or diagnosis, medical evidence to the effect the 
claim is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant cannot 
meet this burden merely by presenting lay testimony because 
lay persons are not competent to offer such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions concerning medical diagnosis or causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In this case, the record does contain certain statements made 
by the veteran pertaining to claimed stressors during his 
service in the Republic of Vietnam from June 1966 to June 
1969.  The Board notes in this that, as an Administrative 
Decision in October 1994 has determined that the veteran had 
served from August 1970 to April 1973 under other than 
honorable conditions, the veteran is not entitled to receive 
VA compensation benefits for disability incurred in or 
aggravated by that period of service.  

In December 1994, the veteran reported that, during service 
in Vietnam from 1967 to 1969, that he was stationed at Ton 
Son Nhut Air Force Base and that he would never forget the 
smell of dead bodies.  He reported that he had been 
transferred to the First Infantry Division and was deployed 
in the "Iron Triangle".  He noted that he had once been 
buried alive while on duty in the infantry after being hit 
and having everything fall on top of him.  Reportedly, it 
took three hours to get him out.  He also reported seeing 
many dead bodies and constant fighting, including through the 
Tet offensive when some of his buddies were blown up by 
rockets.  He asserted that he later went AWOL as a reaction 
to this earlier combat exposure.  

On VA examination in September 1995, the veteran reported 
that he had at least two tours of duty in Vietnam and had 
suffered from a number of traumatic events.  It was again 
noted that he had seen many dead bodies and had been buried 
alive once.  He indicated that he was involved in much 
combat.  The diagnosis was that of PTSD.  

The veteran's service personnel record shows that veteran 
served in Vietnam from April 1967 to June 1969 and his 
military occupational specialty was communications chief.  
Those records also show that he participated in the Vietnam 
Counteroffensive Phase II in 1968 and the Vietnam 
Counteroffensive Phase III in 1969 and service during the Tet 
Offensive in 1969.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, that the veteran's statements of having 
in-service stressor events which are presumed credible and 
that medical evidence linking the PTSD to certain stressful 
events in service.  

Hence, the Board finds that the veteran's claim meets the 
requirements set forth by the Court in Caluza.  Accordingly, 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service which include seeing many dead 
bodies, engaging in combat and being buried alive after an 
attack.  

The veteran has reported experiencing stressful events during 
service in the Republic of Vietnam in support of his claim.  
However, he has not presented specific information in order 
to facilitate verification the reported stressors through the 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR).  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records. Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The duty to assist also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

During the course of the appeal, the regulation governing 
service connection for PTSD was amended, 38 C.F.R. § 
3.304(f), in accordance with the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was on March 7, 1997.  The Board 
notes that the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

The veteran is also seeking an increased rating for the 
service-connected vitiligo, rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.118, including 
Diagnostic Code 7806.  The evaluation depends upon the 
location and extent of the manifestation and related 
disfigurement or other disabling characteristics of the 
disease.  The assignment of a 50 percent rating requires 
findings of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  

The most recent VA examination regarding the skin condition 
was conducted in April 1998 when he reported that he had lost 
all the pigment in his skin in the front and back portion of 
the torso, as well as on his face.  He added that he had 
extremely sensitive skin, particularly to sunlight and severe 
itching and scaly-type skin in warm weather.  On examination, 
the examiner noted that the veteran had a few blotches on his 
arms or face.  It was indicated that there were large 
hypopigmented patches with isolated islands of repigmentation 
on the forearm in perifollicular area.  The assessment was 
that of vitiligo.  The examiner indicated that the veteran 
had been referred to the dermatology clinic for reevaluation 
since the condition had gotten worse.  Photographs taken at 
the time of the examination were also submitted into the 
record.  

The Board finds that the recent VA examination was not 
adequate for purposes of evaluating the severity of the 
service-connected skin disorder.  The report noted large 
hypopigmented patches.  The photographs suggest that the 
veteran's skin condition was widespread, but did not provide 
sufficient detail.  The examiner also did not indicate 
whether the veteran was experiencing systemic or nervous 
manifestations or exceptional repugnance due to the service-
connected skin disorder.  

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
another examination must be conducted to ascertain the 
current severity of the service-connected vitiligo.  See 
Green, supra.  All pertinent records of treatment in this 
regard should be obtained.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD and for his service-connected 
vitiligo since April 1998.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain copies of all records from 
any identified treatment source and any 
additional VA medical records that have 
not been previously secured and 
incorporate them into the claims folder.  

2.  Then, the RO should take appropriate 
steps to ask the veteran to provide 
comprehensive information concerning the 
service stressor events he feels support 
his claim of service connection for PTSD.  
He should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  He should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events.  

3.  Then, based on all of the stressor 
information provided, the RO should 
prepare a summary of all claimed 
stressors.  The summary of stressors and 
alleged combat exposure, with specific 
details regarding the veteran's alleged 
stressors and combat exposure, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged combat and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.  The response from 
USASCRUR should be associated with the 
claims folder.  

4.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
testing should be done in this regard.  
If the examiner finds that the veteran is 
suffering from PTSD, then any specific 
stressor that supports the diagnosis 
should be identified.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  

5.  The veteran should be afforded a VA 
examination to determine the current 
severity of service-connected vitiligo.  
All indicated testing should be done in 
this regard.  The claims folder should be 
made available to the examiner for 
review.  Detailed clinical findings 
should be reported.  The examiner should 
comment on whether he has ulceration or 
extensive exfoliation or crusting, 
systemic or nervous manifestations and 
whether the service-connected vitiligo 
results in exceptional repugnance.  

6.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claims.  The RO 
should readjudicate the issue of service 
connection for PTSD under both the old 
and new versions of 38 C.F.R. § 3.304(f) 
and in light of the Cohen case.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



